I regret that I am compelled to dissent from the views of the majority of the court in this case. I will merely state the grounds of dissent without discussing the same.
Defendant's plea of contributory negligence reads as follows: "Further, defendant says if said cotton was destroyed by fire such destruction was proximately caused, contributed to and brought about by the wrong, negligence and want of care of plaintiff and the owners of said cotton at the time of the destruction and those controlling and handling the same for them. That for the accommodation of said persons said cotton was placed in close proximity to defendant's railway tracks, where engines were constantly passing and repassing, and where, with the utmost care, it was impossible to prevent the *Page 62 
escape of sparks and fire. It was needlessly left in such position for the sole accommodation of such persons, and was entirely unprotected by such persons. They might easily have used tarpaulins or other material for covering the same and thus have reduced to a minimum the risk of fire. This they failed to do, failed to have any watchman to look after the cotton, failed to provide water, failed in any way to provide any means for extinguishing a fire that might originate in or near the cotton, or to take any sort of means to protect it."
The court instructed the jury as follows: "Again, upon the issues submitted to you in paragraph six of this charge, you are instructed if you believe from the evidence that the said A. C. Peck was himself guilty of negligence, that is, did himself an act that an ordinarily prudent person under the same or similar circumstances would not have done, when he placed said cotton on said platform, you will find for the defendant on the issues submitted to you in said paragraph six." This charge instructs the jury that if Peck was guilty of negligence in placing the cotton upon the platform they should find for defendant. In my opinion this charge was not authorized by either the pleadings or evidence. The defendant's plea of contributory negligence does not contend that the mere placing of the cotton on the platform in itself constituted contributory negligence, but the placing of the cotton on the platform and the failure to properly protect the same by covering it with tarpaulins and to employ a watchman to look after it, and the failure to provide water to extinguish a fire that might originate at or near the cotton, or take any sort of means to protect it, was negligence which proximately contributed to and did bring about the destruction of the cotton. As I read the answer, it nowhere alleges the mere act of placing the cotton on the platform was negligence. The defendant introduced evidence that the cotton was not covered, except with the bagging used in baling it. It also introduced evidence to show a lack of fire protection at the platform. In view of defendant's pleading and evidence, the charge of the court, in my opinion, was unauthorized. Again, if the pleading and evidence authorized the giving of the charge, the court should have submitted to the jury the issue whether or not the placing of the cotton on the platform proximately contributed to the injury. In my opinion, neither the pleading nor evidence brings this case within the rule announced in the Rowland and McCoy cases cited in the opinion by the majority of the court.
It is to be noted that the authority of Peck was to buy for Birge-Forbes Company cotton to ship, and ship as often and rapidly as he could. The platform upon which the cotton was placed was a shipping and loading platform. Peck was a part owner in a cotton yard at Francis, belonging to J. D. Peck 
Bro., located near this platform, which was used for storing cotton not intended for immediate shipment. Peck had never before stored any of Birge-Forbes Company's cotton on this platform. He had no express authority to store their cotton.
Under all the facts and circumstances I am of the opinion Peck *Page 63 
did not have the implied authority to make an agreement for the storing of Birge-Forbes Company's cotton at their risk as to fire.
For the above reasons I dissent from the views announced in the majority opinion.
Writ of error refused.